Christian, J.,
dissenting:
The assessment of the value of real estate every five years is a State function and the assessors are State officers whose duties, the manner and time of performance thereof, and their pay is fixed by statute.
The statute requires them after they have been furnished with the necessary papers by the clerk of the *787court and Auditor of Public Accounts to go upon tbe land and lots and assess its fair market value as of January 1st of the assessment year, and return the assessment books in cities to the clerk’s office not later than December 1st of that year. For which service they are to be paid six dollars for each day necessarily occupied in such assessment; one-half to be paid by the State and one-half by the counties and cities, but the counties and cities may increase this “per diem.”
The assessors of the city of Norfolk were appointed “to enter upon their duties on January 1, 1925,” and did not begin the performance of their duties until that day, though they had daily conferences about the assessment after September 23, 1924, for which they collected their per diem. The city council voted each of them, on January 20, 1925, five thousand dollars as additional per diem for the assessment of 1925, which was paid in semi-monthly installments.
The books which were required by statute to be filed on December 1, 1925, under penalty of forfeiture of all compensation, were not filed until February 13, 1926. Neither the court, council or auditor had any authority to condone or excuse this plain violation of the statute. Yet on April 6, 1926, the city council voted each of the six assessors several amounts of money for valuable services rendered “from the date of their qualification September, 1924, to March 9, 1926,” aggregating $12,-600.00. These payments were enjoined by the city attorney.
The law, I take it, cannot be disputed that no additional compensation can be voted to assessors by the city council, except by virtue of section 2250 of the Virginia Code. The council eould not vote any per diem until their term of office began, and they began *788to perform their duties for which they were paid. Nor could they pay any per diem after December 1, 1925, because in direct violation of section 2247 of the Virginia Code.
I concur in the majority opinion refusing pay to the assessors from December 1, 1925, to March 9, 1926, but dissent from the opinion giving them compensation for conferences prior to the commencement of their term of office, or performance of any duties for which they were to receive a per diem.
The money was raised by taxation to be expended by the council as trustees of the people according to its charter, and the statute law of the State, and the same should be construed strictly. I believe the appropriation ordinance of April 6, 1926, is ultra vires and void, therefore should be perpetually enjoined by this court.